Case 2:17-cv-11910-MAG-DRG ECF No. 457-24 filed 10/23/18   PageID.11660   Page 1 of
                                      3




        EXHIBIT 1-22
                 Case 2:17-cv-11910-MAG-DRG ECF No. 457-24 filed 10/23/18                 PageID.11661      Page 2 of
                                                        3
                                              HIGHLY COFIDENTIAL
                                          SUBJECT TO PROTECTIVE ORDER
                                               Hamama v. Adducci – Interrogatory 12

This supplemental response to Interrogatory 12 is based on information available to Respondent ICE at the time of response. Further
discovery, investigation, research and analysis may supply additional facts and meaning to currently known information. Consistent
with Fed. R. Civ. P. 26(e), Respondent ICE will amend any and all responses herein as additional facts are ascertained, legal research
is completed, and analysis is undertaken. The responses herein are made in a good faith effort to supply as much information as is
known to Respondent ICE at this time, consistent with the positions set forth in the Joint Statement of Issues, ECF No. 235. Attendees
listed for agencies other than ICE are based upon information in ICE’s possession and the recollection of ICE’s attendees.

    Date of Meeting                     ICE Attendees                       Department of State              Government of Iraq
                                                                                 Attendees                        Attendees
March 2017                 •   John Schultz, Deputy Assistant           •   Unable to confirm           •   Fareed Yasseen, Iraqi
                               Director, ERO                                                                Ambassador
April 5, 2017              •   Julius Clinton, Detention and            •   Brigid Reilly Weiller,      •   Unable to confirm
                               Deportation Officer                          Deputy General Counsel,
                                                                            U.S. Embassy Baghdad
April 13, 2017             •   Julius Clinton, Detention and            •   Unable to confirm           •   Unable to confirm
                               Deportation Officer
                           •   Jorge Tenarodriguez, Assistant
                               Attaché for Removals
April 25,2017              •   John Schultz, Deputy Assistant           •   Unable to confirm           •   Dr. Mohamad Jawad,
                               Director, ERO                                                                Deputy Chief of Mission
June 18, 2017              •   N/A, but ICE is aware that a meeting     •   Unable to confirm           •   Unable to confirm
                               between Department of State and Iraq
                               took place
June 19, 2017              •   John Schultz, Deputy Assistant           •   Unable to confirm           •   Fareed Yasseen, Iraqi
                               Director, ERO                                                                Ambassador
                           •   Julius Clinton, Detention and
                               Deportation Officer
June 20, 2017              •   Julius Clinton, Detention and            •   Unable to confirm           •   Ahmed Utaifa, 2nd
                               Deportation Officer                                                          Secretary, Embassy of
                                                                                                            Iraq
June 23, 2017              •   John Schultz, Deputy Assistant           •   Unable to confirm           •   Ahmed Utaifa, 2nd
                               Director, ERO                                                                Secretary, Embassy of
                Case 2:17-cv-11910-MAG-DRG ECF No. 457-24 filed 10/23/18                PageID.11662      Page 3 of
                                                       3
                                             HIGHLY COFIDENTIAL
                                         SUBJECT TO PROTECTIVE ORDER
                         •   Julius Clinton, Detention and                                                Iraq
                             Deportation Officer
June 23, 2017            •   Tom Homan, Deputy Director and          •   Unable to confirm            •   Fareed Yasseen, Iraqi
                             Senior Official Performing the Duties                                        Ambassador
                             of the Director
October 31, 2017         •   John Schultz, Deputy Assistant          •   Unable to confirm            •   Dr. Mohamed Jawad,
                             Director, ERO                                                                Deputy Chief of Mission
                         •   Julius Clinton, Detention and
                             Deportation Officer
January 9, 2018          •   John Schultz, Deputy Assistant          •   David Nobles                 •   Dr. Mohamad Jawad,
                             Director, ERO                           •   Kris Clark                       Deputy Chief of Mission
                         •   Michael Bernacke, Unit Chief            •   Derek Hoffmann,              •   Wathiq Ibrahim
                         •   Julius Clinton, Detention and               Political Unit Chief, Iraq   •   Yarub Al Anpaqi, First
                             Deportation Officer                         Desk                             Secretary, Director of
                                                                                                          Political Section, First
                                                                                                          Secretary, Director of
                                                                                                          Political Section
January 10, 2018         •   Michael Bernacke, Unit Chief            •   Unable to confirm            •   Wathiq Ibrahim, Embassy
                         •   Julius Clinton, Detention and                                                of Iraq
                             Deportation Officer
January 19, 2018         •   Michael Bernacke, Unit Chief            •   David Nobles                 •   Wathiq Ibrahim, Embassy
                         •   John Schultz, Deputy Assistant          •   Kris Clark                       of Iraq
                             Director, ERO                                                            •   Yarub Al Anpaqi, First
                         •   Julius Clinton, Detention and                                                Secretary, Director of
                             Deportation Officer                                                          Political Section, First
                                                                                                          Secretary, Director of
                                                                                                          Political Section
March 20, 2018           •   Michael Bernacke, Unit Chief            •   Unable to confirm            •   Unable to confirm
                         •   Robert Tremont
                         •   John Schultz, Deputy Assistant
                             Director, ERO
